John L. Flynn, J.
This is an application for an order permitting the removal of the remains of the petitioner’s father and sister-in-law and the ashes of his mother from a mausoleum in Woodlawn Cemetery to the petitioner’s plot in Forest Lawn Memorial Park Cemetery in Glendale, California. The father purchased the plot in 1908 and thereafter erected thereon a commodious mausoleum in which he was interred on his death in 1924. He undoubtedly intended this to be his family burial ground although he left no bequest for its support.
The relief is sought by his eldest son, now 68 years of age. It is expressly consented to by the two other surviving children who are 67 and 65 years of age, respectively and are living in retirement. All reside far from New York, are in reduced circumstances and have their own burial plots. They have no intention of using Woodlawn Cemetery. They have paid the maintenance charges of about $500 annually for almost 30 years and will continue to do this while they are alive and financially able. In at best a few short years they will all be gone. Then there will be no funds for custodial care and according to Woodlawn no further attention can be given the mausoleum. In the foreseeable future it will at best become an eyesore.
The sole objectant is Woodlawn Cemetery. It feels it must do so although the plot owner left no such specific instructions. No religious beliefs held by him are urged against the removal.
It is clear that the father wished to be interred with his family. The only way this can be accomplished — and this only in part — is by the relief sought. Then the father and mother will rest with their first-born. A denial will leave the parents alone in an aging, uncared-for sepulchre. The motion is granted. In the order to be entered hereon proper provision must be made for the reverent disinterment of the bodies and remains now in Woodlawn and their carriage to and reinterment in Forest Lawn Cemetery and for all expenses in connection therewith.
Settle order on notice.